DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15464108, filed 03/20/2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130291663 to Postberg.
Regarding Claim 1, Postberg discloses a method for checking the pressure in a run of pipes (Figs. 3, 7-8 and 12-15, apparatus 1 for guide 3 flanged onto pipe 2; ¶¶ [0055]-[0058]), comprising: locating the run of pipes (Figs. 3, 7-8 and 12-15, apparatus 1 for guide 3 flanged onto pipe 2; ¶¶ [0055]-[0058]); coupling a mechanical tee to a first pipe so as to form a branch in the run of pipes, the mechanical tee having a pressure indicator (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56 fastened by clip 34 to pipe 2; ¶¶ [0055]-[0058], [0066]-[0069]), pressurizing the run of pipes; and checking the pressure indicator for an indication of pressure within the run of pipes (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56 fastened by clip 34 to pipe 2; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 2, Postberg discloses the mechanical tee is located amongst the run of pipes (Figs. 3, 7-8 and 12-15, apparatus 1 for guide 3 flanged onto pipe 2; ¶¶ [0055]-[0058]).
Regarding Claim 3, Postberg discloses checking the pressure of the run of pipes is performed without using a separate testing gauge (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 4, Postberg discloses monitoring the pressure level in the run of pipes, the pressure indicator being in electrical communication with a monitoring system (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 connected to measuring electronics unit 13; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 5, Postberg discloses generating a notification regarding the status of the pressure level in the run of pipes (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 connected to measuring electronics unit 13 and/or position of actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 6, Postberg discloses the indication of pressure in the run of pipes is visible through a pressure indicating device in communication with a neck portion and a central channel within the neck portion along the run of pipe, the pressure indicating device being configured to indicate the presence a pressure level within the central channel (Figs. 3, 7-8 and 12-15, guide 3 actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 7, Postberg discloses the neck portion extends from a collar portion at an acute angle relative to an axis (Figs. 12-15, guide 3 with swivel bearing and housing 16/17 with sensor receptacle 6; ¶¶ [0060]-[0069]), the collar portion configured to extend around a pipe of the run of pipes, the collar portion defining the axis and including one or more fasteners (Figs. 3, 7-8 and 12-15, guide 3 fastened by clip 34 to pipe 2; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 8, Postberg discloses the pressure indicating device includes an indicator, the indicator automatically alternates between a first position and a second position depending on the pressure level within the central channel (Figs. 3, 7-8 and 12-15, guide 3 with actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 9, Postberg discloses the first position is maintained below a set pressure level and the second position being maintained at or above a set pressure level (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 10, Postberg discloses the indicator is configured to automatically transition from the first position to the second position when pressure in the central channel is at or above a set pressure level (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 11, Postberg discloses the indicator is configured to automatically reset back to the first position when pressure in the central channel drops below a set pressure level (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 12, Postberg discloses each of the positions of the indicator represent a pressure range (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 13, Postberg discloses the pressure indicating device is configured to indicate a plurality of set pressure levels within the central channel (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 and/or actuation element 56; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 14, Postberg discloses the pressure indicating device further includes an electrical contact (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 connected to measuring electronics unit 13; ¶¶ [0055]-[0058], [0066]-[0069]).
Regarding Claim 18, Postberg discloses activating a monitoring system in communication with the pressure indicating device to monitor the pressure levels in the central channel (Figs. 3, 7-8 and 12-15, guide 3 with measurement sensor 14 connected to measuring electronics unit 13; ¶¶ [0055]-[0058], [0066]-[0069]). 

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852